IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

RONALD L. HAYWARD,

Movaut,
Civil No. 2:19-cv-224

v. Chief Judge Edmund A. Sargus, Jr.
Magistrate Judge Kimberly A. Jolson

WARDEN, GRAFTON
CORRECTIONAL INSTITUTION,
Respondent.
OPINION AND ORDER

On February 20, 2019, the Magistrate Judge issued a Report and Recommendatz'on
(“R&R”) recommending that Petitioner’s petition for a writ of habeas corpus be dismissed Without
prejudice pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States
District Courts (“the Habeas Rules”) because his claims have not been exhausted (ECF No. 4.)
Although the parties were advised of the right to object to the R&R, and of the consequences of
failing to do so, no objections have been filed. The R&R (ECF No. 4) is therefore, ADOPTED
and AFFIRMED. This action is hereby DISMISSED without prejudice for failure to exhaust

Pursuant to 28 U.S.C. § 2253(0)(1)(A), the Court must also assess Whether to issue a
certificate of appealability Rule ll of the Habeas Rules provides that “[t]he district court must
issue or deny a certificate of appealability when it enters a final order adverse to the applicaut.”
Petitioner has waived, however, the right to tile an appeal by failing to file objections to the R&R.

See Thomas v. Am, 474 U.S. 140, 147 (1985); Um'tea' States v. Walters, 638 F. 2d 947, 950 (6th

Cir. 1981). The Court therefore declines to issue a certificate of appealability

IT ls so oRDERED.
sa L\.~LDM )%

DATE EDMWUARGUS JR.
cHIEF UNITED sTATEs DISTRICT JUDGE

